Per curiam.
The language of the 9th section of the act referred to is ambiguous, and can scarcely be so construed as to alter the former practice, in relation to the allowance and teste of these writs.
The former practice is still the correct practice. The words of that section are complied with, and receive a reasonable construction by restricting them to such writs, as, according to the former practice of the Court of Errors and Appeals, issued out *496of that court: — such as writs of supersedeas, writs of certiorari, to Bring up the out branches of the record, and the like.
Note. — This construction of the act was subsequently recognized and adopted by the Court of Errors and Appeals.
At the term of July, 1845, in the case of the State v. Gardiner, upon affirmance of the judgment of the Supreme'Court, the counsel for the defendants in error asked the direction of the court, as to remitting the record. The court directed that the record should be remitted to the Supreme Court, to be proceeded on according to la;* and held that the act of the 5th of April 1845, was not designed to change the practice of the courts in relation to writs and process ; and that the 9th section only applied to such writs as it had been customary to issue out of that court previous to the passage of the act.
Cited in Gardner v. State, note, 1 Zab. 561

 If judgment be affirmed by the Lords, the judgment of affirmation is entered upon the transcript and a remittitur entered thereupon; and the record delivered back to the King’s Bench, to proceed with execution. 3 Bac. Abr. “Error," D. 2.